TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00603-CV



                                   Robert Norton, Appellant

                                                v.

                                     Camtu Phan, Appellee




             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 20-1075-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant Robert Norton has filed an emergency motion for temporary relief in this

interlocutory appeal. See Tex. R. App. P. 29.3. To preserve the status quo of the appeal while the

Court considers the motion for temporary relief, the trial court’s November 19, 2021 order granting

a temporary injunction is stayed in part, pending further order of this Court. The Court stays the

portion of the temporary injunction prohibiting Norton “from entering, occupying, or utilizing

Defendant/Counter-Plaintiff Camtu Phan’s real property located at 3847 Laurel Ridge Drive

Round Rock, TX 78665, and from interfering with Plaintiff’s use and enjoyment of same” starting

at 4:01 p.m. on Saturday, November 27, 2021, as well as the portion ordering “that the Williamson

County Constable shall appear at 3847 Laurel Ridge Drive Round Rock, TX 78665 at 4:00 p.m.

on November 27, 2021 to keep the peace while any remaining personal property is removed from

the residence and the locks are changed.”
               The Court orders both parties to file briefing with the Court on or before

December 6, 2021, to inform the Court why supersedeas or another order made under Texas Rule

of Appellate Procedure 24 would not adequately protect the parties’ rights during the pendency of

the appeal. See Tex. R. App. P. 29.3 (prohibiting appellate court from suspending trial court’s

order if supersedeas would adequately protect parties); see also id. R. 29.2 (“The trial court may

permit an order granting interlocutory relief to be superseded pending an appeal from the order, in

which event the appellant may supersede the order in accordance with Rule 24.”).

               It is ordered on November 24, 2021.



Before Justices Triana, Kelly, and Smith